Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/29/2020 have been fully considered but they are not persuasive. 
Examiner’s response
Applicant argues with regards to claim 1 that Griencewic fails to teach “a first surface configured for framing and a second surface configured for framing and opposite to the first surface”. The Examiner respectfully disagrees. As shown in figure 3, when the camera assembly is taken outside of the recess 50, the top of the telescopic rods (which are visible when viewed from the front) is connected to the bottom edge of the camera. This fact is better illustrated in figure 4 and explained in col. 4 line 65-col. 5 line 7 as camera assembly 26 may be pivotally adjustable about a second axis "B" which is perpendicular to first axis of rotation "A" of support base 84.  This is so that camera assembly 26 may be pivoted about the second axis to vertically adjust the viewing direction of lens 69 as well.  The viewing direction of the lens may be adjusted to view in nearly any direction without moving the position of display screen 24 or main body section 22 of the computer. This means that when the camera assembly is fully vertical as shown in figure 3, the top of the telescopic rods (portion visible from the front) will touch the bottom edge which is opposite to the top surface 60 and used for framing and is opposite to the first surface 60.
Examiner understands Applicant’s invention as shown in figures 2 and 3 of the instant specification. What is shown in the figures is that the telescopic rods are externally connected to a bottom edge of the camera used for framing. Applicant’s need to claim this concept in order to overcome this reference.
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 10, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griencewic (US Patent # 5,801,919).
[Claim 1]
A camera apparatus, comprising: a mounting body (48, figure 1);
a camera (camera housing 60, figures 1-3), comprising:
a first surface configured for framing (top surface of camera housing 60);
a second surface configured for framing and opposite to the first surface (bottom surface of camera housing 60 that comes in contact with telescopic rods that is visible when viewed from the front); an adjustment component comprising a plurality of telescopic rods (80, figure 3), each of the telescopic rods comprising:
a first end (lower end of telescopic rods i.e. support base 84) connected with the mounting body (see figures 3 and 4); and a second end connected with the second surface (upper end of telescopic rods that is visible when viewed from the front as shown in figure 3); wherein an orientation of the first surface of the camera is adjusted by adjusting a telescopic degree of each of the telescopic rods (col. 4 line 44-col. 5 line 13).

The camera apparatus according to claim 1, wherein the first end is actively connected with the mounting body (the bottom end or base 84 is positively connected with the mounting body 48 as shown in figure 3), and the second end is rotatably connected with the second surface of the camera (camera assembly 26 may be pivotally adjustable about a second axis "B" which is perpendicular to first axis of rotation "A" of support base 84.  This is so that camera assembly 
26 may be pivoted about the second axis to vertically adjust the viewing direction of lens 69 as well).
[Claim 3]
The camera apparatus according to claim 2, wherein the first end is rotatably connected with the mounting body (camera assembly 26 may be pivotally adjustable about a second axis "B" which is perpendicular to first axis of rotation "A" of support base 84.  This is so that camera assembly 
26 may be pivoted about the second axis to vertically adjust the viewing direction of lens 69 as well.  In this alternative embodiment, the viewing direction of the lens may be adjusted to view in nearly any direction without moving the position of display screen 24 or main body section 22 of the computer.  Without this second axis of rotation, the viewing direction of lens 69 may simply be vertically adjusted by rotating display screen 24 relative to main body section 22 as best illustrated in FIG. 6.  The combination of rotating the display screen and providing the camera assembly with a second axis of rotation may also be utilized as will be evident to those skilled in the art).
[Claim 4]
The camera apparatus according to claim 2, wherein the first end is slidably connected with the mounting body (fig. 4 shows that the lower end of the telescopic rods being slidably connected).

The camera apparatus according to claim 1, wherein a side of the mounting body is provided with a containing groove, and the first end of the telescopic rod is connected with a slot bottom of the containing groove (figures 2 and 3 show a groove on a top side of the mounting body and the lower end of the rod is connected with a slot bottom).
[Claim 10]
The camera apparatus according to claim 9, wherein the mounting body comprises a display side and a non-display side, and the containing groove is located on a non-display side (since the groove is mounted on a top-side it is partly located on a display side as well as non-display side).
[Claim 14]
The camera apparatus according to claim 9, wherein the first surface of the camera is located inside the containing groove when each of the telescopic rods is in a contracted state (see figure 2).
[Claim 16]
A terminal device (figure 1), comprising: a camera apparatus (26), comprising: a mounting body (48, figure 1);
a camera (camera housing 60, figures 1-3), comprising:
a first surface configured for framing (top surface of camera housing 60);
a second surface configured for framing and opposite to the first surface (bottom surface of camera housing 60 that comes in contact with telescopic rods that is visible when viewed from the front); an adjustment component comprising a plurality of telescopic rods (80, figure 3), each of the telescopic rods comprising:

[Claim 17]
The terminal device according to claim 16, wherein the first end is actively connected with the mounting body (the bottom end or base 84 is positively connected with the mounting body 48 as shown in figure 3), and the second end is rotatably connected with the second surface of the camera (camera assembly 26 may be pivotally adjustable about a second axis "B" which is perpendicular to first axis of rotation "A" of support base 84.  This is so that camera assembly 
26 may be pivoted about the second axis to vertically adjust the viewing direction of lens 69 as well).
[Claim 18]
The terminal device according to claim 17, wherein the first end is rotatably connected with the mounting body (camera assembly 26 may be pivotally adjustable about a second axis "B" which is perpendicular to first axis of rotation "A" of support base 84.  This is so that camera assembly 
26 may be pivoted about the second axis to vertically adjust the viewing direction of lens 69 as well.  In this alternative embodiment, the viewing direction of the lens may be adjusted to view in nearly any direction without moving the position of display screen 24 or main body section 22 of the computer.  Without this second axis of rotation, the viewing direction of lens 69 may simply be vertically adjusted by rotating display screen 24 relative to main body section 22 as best illustrated in FIG. 6.  The combination of rotating the display screen and providing the 
[Claim 19]
The terminal device according to claim 17, wherein the first end is slidably connected with the mounting body (fig. 4 shows that the lower end of the telescopic rods being slidably connected).
[Claim 20]
The terminal device according to claim 16, wherein a side of the mounting body is provided with a containing groove, and the first end of the telescopic rod is connected with a groove bottom of the containing groove (figures 2 and 3 show a groove on a top side of the mounting body and the lower end of the rod is connected with a slot bottom).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Griencewic (US Patent # 5,801,919) in view of Hatcher et al. (US PGPUB 20120281084).
[Claim 7]
Griencewic fails to teach a driving component connected with each of the telescopic rods, the driving component configured to drive the telescopic rod to perform a telescopic movement to adjust the telescopic degree of the telescopic rod. However Hatcher teaches at least one extendible camera support shaft positioned within the at least one internal chamber extending distally from a distal opening in the at least one inspection system housing;  wherein the at least  is rotatable about a longitudinal axis of the at least one extendible camera support shaft is driven and is extendible such that a distal end of the at least one extendible camera support shaft is movable longitudinally along the longitudinal axis for a change in lateral location (claim 20). Therefore taking the combined teachings of Griencewic and Hatcher, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a driving component connected with each of the telescopic rods, the driving component configured to drive the telescopic rod to perform a telescopic movement to adjust the telescopic degree of the telescopic rod in order to move the camera automatically which removes human error.
[Claim 8]
Hatcher teaches a control element, wherein the driving component is connected with the control element (figure 7, motors 44, 46 and 48 are connected to a CPU 50) in order to implement the instructions issued to the driving component by the CPU.
Allowable Subject Matter
Claims 5, 6, 11-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or suggest “wherein the mounting body is provided with a plurality of elongated sliding slots, and the first end of each of the telescopic rods is located in a sliding slot corresponding to each of the telescopic rods, and the first end is configured to slide along a length direction of the sliding slot and “a locking component mounted on the first end of each of the telescopic rods, the locking component being configured to lock the first end of the telescopic rod and the mounting body when the first surface of the camera faces towards a target direction” and “wherein the non-display side 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOGESH K AGGARWAL/            Primary Examiner, Art Unit 2696